Mr. Justice Niehaus delivered the opinion of the court. This is an appeal by Cora A. Moss from a judgment of the Circuit Court of Will county, fixing- her award in the estate of her deceased father, George B. Moss, at $1,200. The evidence shows that George B. Moss died testate at Plainfield in Will county on November 1, 1915; that he was a retired farmer, and a widower; and that the appellant was his daughter and housekeeper, and was living with him in the home established at Plain-field, after his retirement from the farm. The deceased left an estate of about $50,000. No question is raised on this appeal concerning the right of the appellant to an award out of the estate of her father, but the contention in the case concerns the amount to which the appellant was entitled under the provisions of sections 74, 75 and 77 of the present Administration Act (J. & A. jftf 123, 124, 126). Pursuant to the act in question, the Probate Court of Will county had appointed three appraisers; these appraisers determined that $4,000 be allowed as an award, which amount was approved by the Probate Court. The amount allowed, however, was objected to by Sherman K. Moss, one of the heirs and devisees of the deceased, who filed a petition alleging that the award was unreasonable, and unjust, and asked to have same reviewed by the Probate Court, which was done; thereupon the amount was reduced by court to $3,200, and from this order the petitioner prosecuted an appeal to the Circuit Court of Will county, and that court, upon a hearing, reduced the award to $1,200. It is contended by the appellant that the amount as fixed by the Probate Court was reasonable and just, and should have been allowed to stand; and that the Circuit Court erred in reducing it. The statute contemplates that the award shall be a reasonable one for the proper support of the widow, or of the child or children in case there is no widow, for a period of one year after the death of the testator of intestate, in a manner suited to condition in life of the person to whom the award is to be made, taking into account, also, the condition of the estate of the testator or intestate. The provisions made by statutes of this character should be construed liberally. Gillett v. Gillett, 207 Ill. 147. While we think the Circuit Court properly reduced the amount of the award allowed by the Probate Court, we are also of opinion that taldng into account the condition of the estate with reference to its value, which in this ldnd of a case should be considered as a proper element in connection with the appellant’s condition in life at the time of the death of her father, that the reduction exceeded what was required. The evidence shows that the appellant during the time of her father’s last illness became afflicted with rheumatism, and was still suffering from this ailment at the time of his death; and it was necessary that she should have medical attention and treatment, care and nursing, apparently for the entire year after the decease of her father. This fact, in view of the large value of the estate which he left, undoubtedly- entitled her to receive ample medical attention, as well as sufficient care and nursing, as a part of her proper support from the estate. If the appellant had not been afflicted with the disease which she contracted while in the service of her father, the sum of $1,200 fixed by the Circuit Court, we think, would have been reasonable and just; but under the circumstances here presented, at least $600 should be added to the allowance made for 'medical attention, nursing and proper care of the appellant for the year following her father’s death. Judgment of the Circuit Court is therefore reversed and remanded with the direction that the amount of the award be fixed at $1,800. Reversed and remanded with directions.